


MASTER SERVICES AGREEMENT
CALL HANDLING SERVICES


THIS AGREEMENT (the “Agreement”) is made effective as of this 22nd day of June,
2013, (the “Effective Date”) by and between Comcast Cable Communications
Management, LLC., a Delaware Limited Liability Company, with offices at 1701 JFK
Boulevard Philadelphia, PA 19103-2838 (“Comcast”) and StarTek, Inc., a Delaware
corporation, with offices at 8200 E. Maplewood Ave., Suite 100, Greenwood
Village, CO 80111 (“Vendor”).


RECITALS


WHEREAS, Comcast provides broadband products and services in various market
areas in the United States;


WHEREAS, Comcast desires to appoint Vendor on a nonexclusive basis to provide
various call center and/or technology services; and


WHEREAS, Vendor is authorized and qualified to transact such business.


NOW THEREFORE, in consideration of the mutual benefits and agreements herein
contained and other good and valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:


SECTION I
APPOINTMENT


1.1    Vendor agrees to provide customer service services to Comcast for Comcast
products and services (“Comcast Products”); including various business processes
and support (the “Services”). The Services are more particularly described in a
statement of work (“SOW”) which specifically references this Agreement as may be
executed from time to time between the parties. In the event of a conflict
between this Agreement and an SOW, the provisions contained within this
Agreement shall control.


1.2    Vendor hereby accepts such appointment and agrees actively and
continuously to exert its best efforts, on Comcast’s behalf, to provide the
Services. Vendor will provide the Services during the hours of operation
identified in the applicable SOW (the “Operation Hours”).






____________________
[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

1
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




1.3    Comcast reserves the right to: (i) add to, alter or subtract from the
Services, including, but not limited to the Operation Hours, upon [*] ([*]) days
prior written notice to Vendor provided, however, that Vendor shall have the
right to terminate this Agreement and/or any SOW affected by such change within
[*] ([*]) days following receipt of notice of any change in Vendor’s sole
discretion and (ii) perform the same or similar types of Services itself or
utilizing third parties.


SECTION II
COMCAST PRODUCTS


All policies, procedures, scripts, descriptions, terms, conditions and prices
utilized by Vendor for the Comcast Products shall be the policies, procedures,
scripts, descriptions, terms, conditions and prices authorized by Comcast in
writing or otherwise provided to Vendor by Comcast. Vendor shall not under any
circumstances utilize other policies, procedures, scripts, descriptions, terms,
conditions and prices for any Comcast Product without the prior written
authorization of Comcast. Comcast reserves the right to add to, alter or
subtract from the Comcast Products as well as any policies, procedures, scripts,
descriptions, terms or conditions related thereto upon prior written notice to
Vendor.


SECTION III
INVOICING AND COMPENSATION


3.1    Comcast will pay Vendor the base compensation for the Services set forth
in an SOW. In addition to the base compensation, if an SOW provides for a Bonus
Rate paid to Vendor if Vendor meets or exceeds the Service Level Target(s) (as
both terms are defined in the applicable SOW) for the fiscal month, Comcast will
pay Vendor additional compensation as set forth in the SOW. The Bonus Rate is
determined by multiplying the achieved Bonus percentage set forth in the SOW by
the Productive Hours Rate set forth in the SOW.


3.2    Vendor will provide Comcast with an itemized monthly invoice for the
Services stating the Productive Hours Rate, Training Rate and Overtime Rate (to
the extent such are provided for and defined in the applicable SOW), along with
any other information that Comcast may request from time to time. If applicable,
invoices for Bonus Rate payments due to Vendor (the “Bonus Invoice”) shall be
submitted monthly by Vendor no later than [*] ([*]) business days after Vendor
sends to Comcast Vendor’s invoice for Productive Hours, Training and Overtime
Hours. Vendor shall submit all invoices to Comcast electronically in accordance
with Comcast’s electronic payment policies then in effect and provided to Vendor
in writing from time to time or made available for review at
http://www.comcast.com/vipgateway/?SCRedirect=true and
https://account.rollstream.com/accounts/login (the “Electronic Payment
Policies”). Invoices shall be deemed received [*] ([*]) business day after
proper submission in accordance with the Electronic Payment Policies. Comcast
reserves the right to reject any invoice not submitted in accordance with the
Electronic Payment Policies. Comcast has no obligation to pay any compensation
to Vendor invoiced by Vendor more than [*] ([*]) months after the Services are
provided.


3.3    All undisputed charges shall be payable within [*] ([*]) days of
Comcast’s receipt, subject to Comcast’s review and verification of Vendor’s
invoice and Bonus Invoice. In the event

2
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




that Comcast disputes any charges on a Vendor’s invoice or Bonus Invoice,
Comcast shall provide to Vendor in writing the amounts of the charges in dispute
along with a brief description of the basis for the dispute. Comcast and Vendor
shall each act in good faith and use commercially reasonable efforts to promptly
resolve such disputed charges.


3.4    Vendor represents that the prices, terms, warranties, and benefits
contained in this Agreement or any SOW are equal to or better than those offered
to any other comparable customer of Vendor. If Vendor offers services or goods
to any other customer, purchasing substantially similar or less quantity or
volume of such services or goods than Comcast, at a lower price, more favorable
terms, more favorable warranties, or more favorable benefits during the Term of
this Agreement, Comcast shall receive such terms, warranties or benefit
prospectively and retrospectively. Upon request by Comcast, an officer of Vendor
shall certify that Vendor is in compliance with this Section 3.4.


3.5    The amounts to be paid by Comcast under this Agreement do not include any
state, provincial or local sales and use taxes, however designated, which may be
levied or assessed on the Services. With respect to such taxes, Comcast will
either furnish Vendor with an appropriate exemption certificate on a timely
basis or pay to Vendor, upon presentation of invoices therefore, such amounts as
Vendor may by law be required to collect or pay, provided that Vendor will use
reasonable efforts to minimize the amount of any such tax. Comcast shall have no
obligation to Vendor with respect to other taxes, including, but not limited to,
those taxes relating to Vendor’s net or gross income or revenue, license,
occupation, or real or personal property.


SECTION IV
DUTIES OF VENDOR


4.1    Vendor shall provide the Services on a continuing basis throughout the
Term of this Agreement and as set forth in an SOW and shall diligently perform
all other duties that are required to be performed hereunder or as set forth in
an SOW. Vendor agrees to meet service level commitments set forth in an SOW.


4.2    Vendor shall comply with all laws, rules and regulations governing its
activities and applicable to the Services.


4.3    Vendor shall provide a data file to Comcast, on a daily basis of
customers who have requested to be placed on a Do Not Call List. Comcast shall
incorporate the information obtained from the file into the appropriate
subscriber management databases.


4.4    Vendor shall maintain complete and accurate records with respect to its
activities hereunder in accordance with all applicable laws, rules, and
regulations as well as with the terms and conditions of this Agreement and/or
any SOW. Without limiting the generality of the foregoing, Vendor shall maintain
throughout the Term of this Agreement and for a period not less than [*] ([*])
years thereafter: (i) all advertising, brochures, scripts, promotional and call
handling materials that are substantially different than those provided by
Comcast and (ii) the name and the last known address and phone number for all
current and former employees directly involved in performing

3
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Vendor’s obligations pursuant to this Agreement. Further, Vendor shall provide
to Comcast its Federal Taxpayer Identification Number (or equivalent), State
Identification Number (or equivalent) and such other information specified in an
SOW.


4.5    No Vendor personnel performing the Services shall perform any work for
any other telecommunications provider who is a customer of Vendor during the
Term of this Agreement. Vendor agrees that during the Term of this Agreement, it
will not solicit any employee of Comcast for the express intent of employment
with Vendor, provided that nothing herein shall prohibit any general
advertisement for employment opportunities, which is not specifically targeted
at any particular employee.


4.6    In exercising its rights and performing its obligations under this
Agreement or any SOW, Vendor shall conduct its business and represent Comcast in
a professional, ethical, legal and businesslike manner. Vendor agrees that it
will: (i) utilize only competent personnel; (ii) conduct its operations at all
times in such a manner that its actions or the actions of its personnel will not
jeopardize Comcast’s and its parent’s, affiliates’ and subsidiaries respective
relationships with governmental authorities, communities in which Comcast or
Vendor operates and with Comcast’s actual and potential customers; and (iii)
ensure that personnel maintain a polite, cooperative manner when dealing with
any and all prospective and actual customers. Comcast shall have the right for
any reason, not inconsistent with applicable laws, rules or regulations, to
request that Vendor discontinue using any person or persons for the Services.
Any such request shall be fulfilled to the best of Vendor’s ability immediately
upon receipt of Comcast’s written notice to Vendor. Vendor shall not furnish
such person(s) so removed to perform the Services, without the prior written
consent of Comcast.


4.7    Vendor shall implement and comply with Security Protocols established by
Comcast and attached hereto as Exhibit A. Upon reasonable prior notice, Comcast
may audit Vendor for compliance with the Security Protocols. Any cost of audit
shall be borne by Comcast, except in the event that a material breach of the
Security Protocols is discovered during any audit, Vendor shall reimburse
Comcast for the reasonable costs incurred in performing such audit. Comcast
reserves the right to amend such Security Protocols from time to time as deemed
necessary in its sole discretion, provided that Vendor shall have [*] ([*]) days
from the date Comcast notifies Vendor of such change to implement the change.
Any failure to comply with Security Protocols shall be deemed a material breach
of this Agreement, giving rise to Comcast’s right to immediately terminate this
Agreement. in its sole discretion without notice or opportunity to cure. The
parties agree that it may be difficult, if not impossible, to determine damages
in the event of a material breach of the Security Protocols. Vendor agrees to
pay as liquidated damages, and not as a penalty, an amount equal to [*] percent
([*]%) of the preceding [*] months ([*]) of invoices in the event of any
material breach of the Security Protocols occurs, however in no event shall this
amount exceed [*] dollars ($[*]). The parties agree that this amount is
reasonable and commensurate with the anticipated loss to Comcast resulting from
such breach and is agreed to as a fee, not a penalty.


4.8    Vendor agrees to secure and maintain, at its sole cost and expense:



4
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




(i)     Commercial General Liability Insurance for damage claims due to bodily
injury (including death), or property damage caused by or arising from acts or
omissions of Vendor with limits of no less than [*] Dollars ($[*]) per
occurrence and [*] Dollars ($[*]) annual aggregate. Coverage is to include
coverage for personal and advertising liability and contractual liability;


(ii)    Workers’ Compensation insurance in compliance with all statutory
requirements;


(iii)     Errors and Omissions liability insurance with limits of no less than
[*] Dollars ($[*]) per claim and [*] Dollars ($[*]) annual aggregate;


(iv)     Cyber-Liability, e-commerce liability or media professional liability
insurance with limits of no less than [*] Dollars ($[*]) per occurrence and [*]
Dollars ($[*]) annual aggregate; and


(v)     Umbrella Liability insurance with limits of no less than [*] Dollars
($[*]) per occurrence and [*] Dollars ($[*]) annual aggregate.


(vi)     Crime insurance, including third party Crime with limits of no less
than [*] Dollars ($[*]) per occurrence.


(a)    Vendor shall name Comcast and its parent, subsidiaries, affiliates, and
assigns, and their respective directors, officers, employees, and agents, and
any other party reasonably required by Comcast, as additional insured’s on all
such General Liability policies. All policies shall be written with an insurance
company licensed to do business in the state where services are provided, and
having an AM Best rating of no less than A- VIII. Vendor shall provide [*] ([*])
days prior written notice of cancellation or material changes to any required
policy. Maintenance of the foregoing insurance will in no way be interpreted as
relieving Vendor of any responsibility whatsoever under this Agreement with
respect to liability or indemnification.


(b)    Vendor will provide to the notice address named herein, no later than [*]
([*]) days before commencing work hereunder, and prior to the expiration of each
policy, a certificate or certificates evidencing the insurance coverage and
endorsements required herein. The acceptance or failure to reject any such
certificate shall not constitute a waiver by Comcast of the requirements herein.
Should Vendor fail to provide acceptable proof of the required insurance,
Comcast shall have the right, but not the obligation, to withhold all payment
until proof of the required insurance is provided, or terminate this Agreement
immediately upon written notice to Vendor.


4.9    Vendor shall cause a Background Check (as defined below) to be completed
on all personnel assigned by Vendor to provide Services hereunder prior to the
date such Services commence and shall not assign personnel to provide Services
hereunder if the results of any Background Check, or Vendor’s actual knowledge,
indicate that such personnel may pose a risk to

5
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Comcast property, employees, subscribers or Comcast Proprietary Information. The
parties understand and agree that the nature of the information that Vendor
personnel may access, as well as the requirements of applicable law, may change
from time-to-time, and in such cases, the parties will work together in good
faith to modify this Section 4.9 and/or the applicable SOW to address any such
changes. Notwithstanding the performance of any Background Check, Vendor shall
be legally responsible for all acts of its personnel. For purposes of this
Section 4.9, a “Background Check” means a background investigation performed by
an agency in good standing with the National Association of Professional
Background Screeners, and shall include, but not be limited to, a check of
felony and misdemeanor criminal convictions (federal, state and county) for at
least the immediately preceding [*] ([*]) year period, as well as searches of
the national terrorist watch list and relevant national and state sex offender
registries.  In addition, subject to applicable law, Vendor will perform a drug
screen on all personnel prior to initial hire.


4.10    Vendor shall cause its subcontractors and employees with access to the
information contained on Comcast’s billing systems to complete the designated
form attached hereto as Exhibit E. Vendor shall retain such forms and shall
submit the Contractor CPNI Certification form attached hereto as Exhibit F
within [*] ([*]) days of the date set forth above. Thereafter, the Vendor shall
submit the Contractor CPNI Certification form as new subcontractors and
employees are provided with access to Comcast’s billing systems.


4.11    Except as otherwise set forth in this Agreement or an SOW, Vendor is
solely responsible for furnishing all equipment, software, systems, tools,
documentation, licenses, permits, approvals, supplies and other tangible and
intangible items necessary to provide the Services and perform its obligations
under this Agreement.


4.12    Vendor will monitor and record its compliance with the Service Level
Guarantees (as defined in an applicable SOW) on an on-going basis throughout the
Term of this Agreement. Vendor shall use a Comcast approved (or if made
available to Vendor by Comcast, a Comcast supplied monitoring tool (e.g.,
Click2Coach, Witness, or NICE)) that is equipped to monitor calls with both
voice and screen capture. Vendor shall conduct periodic support reviews with
Comcast upon the prior written request of Comcast.


4.13    Vendor shall provide Comcast with unimpeded password protected remote
access to Vendor’s monitoring tools (e.g., tools used to monitor to Vendor’s
personnel performing the Services on a random basis and/or to review electronic
responses on a random basis, including, but, not limited to, remote monitoring
of all live calls to all toll free numbers Comcast sends to Vendor) prior to
Vendor commencing to provide the Services. Vendor shall ensure that the remote
monitoring capability provided to Comcast complies with applicable State and
Federal laws. Comcast reserves the right to audit Vendor’s performance of this
Agreement and the Services by whatever means Comcast deems appropriate with or
without notice to Vendor, including, but not limited to, customer surveys,
monitoring calls and/or other work related activities (either onsite or
remotely) provided as a part of the Services to the extent permitted under
applicable law. Comcast may utilize Comcast personnel or third parties to
conduct such audits. If requested by Comcast, Vendor will provide Comcast with
copies of all records of Vendor’s performance of the Services, including, but
not limited to, phone records, reports and such other information and records in
the format requested

6
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




by Comcast. The results of any audits conducted by Comcast (or its designated
third parties) shall be conclusive in determining Vendor’s attainment of each of
the Service Level Guarantees


4.14    Vendor agrees to maintain dedicated quality assurance staff focused on
monitoring the customer quality experience and ensuring Vendor is adhering to
Comcast’s Quality Support Guidelines. As used herein, “Comcast Quality Support
Guidelines” are a Comcast developed set of defined behaviors and performance
criteria to which all CSRs are measured regarding their interaction with Comcast
customers or prospective customers from a quality perspective. Vendor will
perform [*] ([*]) evaluations per CSR per month. Vendor’s quality assurance
staff will assess CSR and team leader evaluations and identify calibration gaps.
If gaps are identified, the quality assurance staff will develop corrective
action plans to eliminate the identified gap(s).


4.15    Vendor will equip the facilities where the Services are performed (the
“Designated Facilities”) to Comcast’s general architecture specifications for
the Services as set forth in Exhibit C Technical Requirements attached hereto.
Comcast shall have the right to review all Vendor systems, including, but not
limited to, all devices, equipment, ports, circuits, network bandwidth and any
perform other technical and system review(s) upon [*]([*]) business days notice
written notice to Vendor.


(a)Vendor’s personnel performing the Services will connect to Comcast’s
telecommunications services, virtual desktop systems, and customer care tools,
via dedicated circuit path between the party’s networks. The network design
should allow Vendor’s traffic to traverse a primary path but be capable of
failing over to a secondary path in the event of a circuit outage on the primary
path as set forth in Exhibit D -Telecommunications Requirements attached hereto.
The dedicated circuits will be acquired from at least [*] diverse providers with
sufficient bandwidth to support the specified number of seats at the Designated
Facilities. Subject to mutual agreement and specified in the applicable SOW,
these dedicated circuits will be procured and managed by either Vendor or
Comcast. Unless otherwise set forth in the SOW, Comcast shall not be responsible
to reimburse Vendor for losses due to downtime of a dedicated circuit resulting
in Vendor’s personnel not being able to perform Services,


(b)Vendor shall provide USB headsets for Vendor personnel who require the use of
a telephone to provide the Services.


(c)Vendor’s workstations shall meet minimum workstation hardware requirements,
operating system and software requirements as specified below and as otherwise
set forth in the applicable SOW which are subject to change, pursuant to the
Change Management process set forth in Section 12 of the applicable SOW


Workstation Requirements:
•
Core Intel i5 processor with 4GB of RAM or equivalent with a 80GB 7200 RPM SATA
hard drive and integrated Intel video with integrated audio

•
Windows XP Professional operating system or higher


7
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




•
17-19” Dell LCD display (or its equivalent) in a non-widescreen format or 19-20”
in widescreen format.



(d)Any request by Vendor or Comcast to change network or Internet connectivity
must be communicated to the other party in writing for approval a minimum of [*]
([*]) days prior to the requested date of change. If such request if made by
Vendor, Comcast may, at its sole discretion, decline the change request or
require additional changes to the request. Any change to network or Internet
connectivity shall be planned and executed in a coordinated way, so as eliminate
or minimize downtime of the Services.


4.16    In the event of the termination or expiration of an SOW, Vendor shall,
at Vendor’s cost, return to Comcast all Comcast Equipment (as defined below),
and all other tangible or intangible items of Comcast then in Vendor’s
possession or control within [*] ([*]) days of such termination or expiration,
unless the Comcast Equipment, tangible or intangible items are being used by
Vendor to provide Services under another SOW, in which case such Comcast
Equipment, tangible or intangible items may be retained by Vendor until the
expiration or termination of such SOW. Comcast Equipment shall be returned via a
major carrier and with insurance equal to the current market value (as supplied
by Comcast). Vendor shall provide Comcast with the shipment tracking numbers
upon shipment. Any Comcast Equipment which is damaged, lost, stolen or otherwise
missing will be billed to Vendor at the full replacement value.


4.17    Vendor will maintain the network and server operating systems to
industry standard patch levels.


4.18    Vendor shall meet or exceed the following: (i) [*]% telecommunications
availability, (ii) [*]% Internet availability and (iii) [*]% local area network
(“LAN”) availability as measured on a monthly basis (collectively, the “Network
Service Levels”). In the event that Vendor’s owned and operated network
facilities do not meet the [*]% uptime and availability requirements, Vendor
shall provide in such report details regarding how such uptime and availability
will be met.


(a)    Voice and data quality over Vendor’s owned and operated network
facilities shall at a minimum meet the relevant industry quality standards.


(b)    Within [*] ([*]) days after the end of each calendar quarter, Vendor
shall provide to Comcast a report that sets forth the service level metrics of
its telecommunications/internet suppliers for the calendar quarter.


(c)    With respect to the infrastructure related to each Network Service Level,
Comcast shall be entitled to do a site audit of Vendor’s architecture upon at
least [*] ([*]) hours prior notice to Vendor. Changes to any infrastructure
architecture related to the Network Service Levels must be communicated to and
approved by Comcast in advance of the changes so as to ensure Comcast adequate
time to prepare for the change in infrastructure. Vendor shall notify Comcast:
(i) at least [*] ([*]) weeks in advance of any scheduled maintenance related to
the network facility or Vendor’s telecommunications infrastructure with a plan
and such maintenance shall be subject to the reasonable approval of Comcast

8
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




and (ii) immediately, in the case of emergency maintenance. Any Productive Hours
or other Vendor compensation lost due to maintenance shall not be billable to
Comcast. Vendor shall supply a quarterly review and plan for addressing any
issues related to the Network Service Levels. Vendor will provide Comcast with
monthly reports on Vendor’s metrics related to the Network Service Levels.


4.19    Vendor will provide a dedicated training staff, training facilities and
training materials. Vendor will provide adequate trainer staffing levels to meet
the training needs of Vendor personnel providing the Services, as determined by
Vendor. Vendor shall ensure that all individuals responsible for training
Vendor’s personnel to perform the Services have been properly trained in the
performance of the Services. Unless otherwise set forth in an SOW, Vendor shall
be responsible for developing, managing, and maintaining all aspects of Vendor’s
training curriculum, including the development, management and maintenance of
training materials, and the training of its personnel. Comcast shall have the
right to review and approve the content of all training curriculum and materials
prior to its use by Vendor. Comcast shall have the right, at its sole
discretion, to observe any training class for Vendor personnel providing the
Services.


4.20    Vendor will appoint a primary relationship manager and a backup to
manage the relationship established by this Agreement (the “Vendor Relationship
Manager”). The Vendor Relationship Manager will: (i) have overall managerial
responsibility for the Services; (ii) attend Comcast executive level meetings
and planning sessions as requested by Comcast; (iii) serve as Vendor’s primary
liaison with Comcast’s Relationship Manager; and (iv) coordinate, oversee, and
monitor Vendor’s performance of the Services with the applicable Vendor managers
responsible for such performance. The Vendor Relationship Manager will be
responsible for the set up and maintenance of Comcast’s branding collateral, as
provided by Comcast, in specified areas of the Designated Facilities.


4.21    Vendor will appoint a technical account manager and a backup to oversee
the technology required to support the Services (the “Technical Account
Manager”). The Technical Account Manager will: (i) have overall managerial
responsibility for Vendor’s technology; and (ii) serve as the primary liaison to
Comcast as to the Vendor’s technology with Vendor Relationship Manager. Promptly
following the Effective Date, each party shall provide the other party with the
name, telephone number, facsimile number and electronic mail address of their
respective Relationship Managers. In addition to any notice requirements set
forth in this Agreement, all significant communications relating to this
Agreement will be directed to Relationship Managers for each party. Either party
may change their Relationship Managers at any time during the Term of this
Agreement by notifying the other party of such change.


4.22    Key Vendor Personnel means Vendor’s employees in key positions that are
deemed by Comcast to be critical to the success of the Services including:
Trainer(s), Quality Analyst(s), Workforce Management personnel, Development
Lead(s), Vendor shall assign Key Vendor Personnel to support the Services during
the term of an SOW. Vendor may replace Key Vendor Personnel without providing
Comcast with prior notice provided that the replacement has the same skill sets
in all material respects as the Key Vendor Personnel being replaced. Comcast
shall have

9
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




the right to review the resume of such new Key Vendor Personnel. Comcast will
not be charged for any time necessary to train replacement Key Vendor Personnel.


4.23    Vendor shall ensure skilled network facility repair personnel are
available 7 days a week, 24 hours a day, 365 days a year to manage of Vendor’s
network facilities (the “Network Personnel”). The Network Personnel shall have
detailed knowledge of all systems used by Vendor to provide the Services and be
capable of providing support and information to identify and resolve issues
related to the Vendor’s network facilities. Network Personnel shall be on site
[*] ([*]) minutes prior to the start of the Operation Hours (as defined in the
applicable SOW) until [*] ([*]) minutes after the end of the Operation Hours as
well as during any installation or maintenance of Vendor’s network facilities.
Vendor shall provide Comcast with information regarding an outage of Vendor’s
network facilities as soon as such information is available, including, but not
limited to, the anticipated timeframe for resolution of the outage. Vendor shall
provide the name, telephone number, facsimile number and electronic mail address
of Vendor contacts to whom any telecommunications or network outage or latency
problems are to be directed.


4.24    Vendor agrees to provide Comcast with daily, weekly and/or monthly
report(s) of its performance under this Agreement in a format acceptable to
Comcast, including, but not limited to, all reports listed in the applicable
SOW. The parties agree to meet on a quarterly basis during the Term of this
Agreement at a time and location determined by Comcast to review and discuss the
performance of this Agreement and related matters such as planning, forecasting,
new services and such other matters as Comcast deems appropriate. Any Vendor
action items from such meetings must be followed-up on within [*] ([*]) hours,
unless otherwise agreed to by Comcast. In addition to the reports set forth
herein, Vendor will supply Comcast with a preliminary report within [*] ([*])
hours following any outage resulting in a loss of [*] or more Productive Hours
and a complete post mortem within [*] ([*]) hours following the outage.


SECTION V
DUTIES OF COMCAST


5.1    Comcast shall pay Vendor for its performance of the Services, pursuant to
Section III.


5.2    Comcast shall comply with all laws, rules and regulations governing its
activities under this Agreement.


5.3    Comcast shall keep Vendor informed of the descriptions, prices, terms and
conditions under which the Comcast Products shall be provided, and Comcast shall
review and approve/disapprove all scripts and other sales and marketing
materials developed by Vendor on a timely basis.


5.4    Comcast shall invoice or arrange to invoice customers obtained by Vendor
for the Comcast Products. Vendor shall have no right or obligation to bill or to
collect any payments from actual or potential customers for Comcast Products,
nor shall Vendor so bill and/or collect. Should

10
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Vendor receive any payments for Comcast Products hereunder directly from a
customer, Vendor shall immediately tender such payments to Comcast.


5.5    Comcast agrees that during the Term of this Agreement that it will not
solicit any employee of Vendor for the express intent of employment with
Comcast, provided that nothing herein shall prohibit any general advertisement
for employment opportunities, which is not specifically targeted at any
particular employee.


5.6    Comcast shall provide and maintain the Comcast online information
systems, equipment and software necessary to provide the Services as determined
by Comcast (the “Comcast Equipment”) including: Comtrac, Casper, Grand Slam,
Agent Dash Board, Offer Management Tool, Links to relevant reporting tools,
Outage Board, Rate Guide, Pinnacle, OCR Tool, Quality Assurance reporting
portal, TTS, Einstein, and Cafe. The Comcast Equipment shall not include the
equipment or software which Vendor is required to provide under this Agreement
or an SOW. Vendor will provide Comcast with an estimate of all costs associated
with software and/or hardware to be paid for by Comcast, if applicable. Comcast
shall respond within [*] ([*]) business days of receiving the estimate. If
Vendor does not receive a response within [*] ([*]) business days such estimate
shall be deemed denied. Vendor shall not purchase any such software and/or
hardware without the prior written approval from Comcast. Comcast shall retain
title to Comcast Equipment at all times. Vendor shall not create or permit to be
created any liens or encumbrances on Comcast Equipment. Comcast shall be
responsible for providing and maintaining all equipment within Comcast’s
firewall as it relates to providing connectivity for Vendor’s workstation
infrastructure including, but not limited to, the network, servers, routers,
hubs, data service units, and network information servers necessary to perform
the Services.


5.7    If the Comcast Equipment is defective, Comcast, at its expense, shall
repair or replace the defective Comcast Equipment; provided, however; this shall
not apply to any Comcast Equipment that has been lost or damaged because of
misuse, disaster (including, but not limited to, fire, flood, or earthquake) or
theft while in the possession of the Vendor. In the event Comcast repairs or
replaces such lost or damaged Comcast Equipment, Vendor shall pay the full
replacement cost within [*] ([*]) days of the date of receipt of Comcast’s
invoice.


5.8    If applicable to an SOW, Comcast shall provide Vendor with [*] ([*]) days
advance written notice of the Service Level Targets (as defined in the SOW) for
each fiscal month.


5.9    Promptly following the Effective Date, Comcast shall provide Vendor with
a master copy of relevant documentation and materials for the Comcast Products
as applicable to the Services. Alternatively, Comcast may provide such
information electronically. Vendor may copy and circulate copies of such
materials to its personnel who will be performing the Services provided it
preserves the intellectual property marks or confidentiality marks contained on
such materials. Vendor shall cease the use of and return the master copy and any
and all copies of such documentation and materials to Comcast upon the
termination of this Agreement as well as those materials developed by Vendor
specific to the Services containing Comcast Proprietary Information.



11
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




5.10    Comcast will appoint at least one relationship manager to manage the
relationship with the Vendor established by this Agreement (the “Comcast
Relationship Manager”). The Comcast Relationship Manager will: (i) have overall
managerial responsibility for Comcast’s responsibilities under this Agreement;
and (ii) serve as the primary liaison with Vendor Relationship Manager.


SECTION VI
INDEMNIFICATION, LIMITATION OF LIABILITY


6.1    Vendor will indemnify and hold Comcast and its respective partners,
directors, officers, agents and employees (the “Indemnities”) harmless from and
against all claims, demands suits, proceedings, damages, costs, expenses,
liabilities (including, without limitation, reasonable legal fees) or causes of
action (collectively, “Liabilities”) brought against or incurred by any
Indemnitee for: (i) injury to persons (including physical or mental injury,
libel, slander and death); (ii) loss or damage to property; (iii) violations of
applicable laws, applicable permits, codes, ordinances or regulations by Vendor;
(iv) damages arising from a data security breach involving Vendor’s local
network environment; or (v) any claims arising out of or in connection with
Vendor’s obligation pursuant to this Agreement or any other liability, resulting
from the negligence or willful misconduct of Vendor, its officers, agents,
employees, or subcontractors in the performance of this Agreement. If Vendor and
Comcast jointly cause such Liabilities, the Parties will share the liability in
proportion to their respective degree of causal responsibility. Comcast will
indemnify and hold Vendor and its respective partners, directors, officers,
agents and employees harmless from and against all claims, demands, suits,
proceedings, damages, costs, expenses, liabilities (including without
limitation, reasonable legal fees) or causes of action (collectively,
“Liabilities”) brought against or incurred by Vendor for: (i) any claims arising
out of or in connection with Comcast’s obligation pursuant to this Agreement or
any other liability resulting from the negligence or willful misconduct of
Comcast, its officers, agents or employees in the performance of this Agreement.


6.2     Notwithstanding anything in this Agreement to the contrary, if a Fine
(as defined below) is charged or owed due to Vendor’s failure to make the PCI
Environment (as defined below) PCI Compliant as set forth in Exhibit A, Vendor
will indemnify, defend, and hold Comcast harmless from and against such Fine. If
a Fine is charged or owed due in material part to Comcast, including Comcast’s
hardware, software, network (excluding the services provided by another service
provider/vendor), Vendor will have no indemnity obligations related to such
Fine, provided that Vendor has notified Comcast that it is unable to be PCI
Complaint due to Comcast prior to the assessment of such Fine. If a Fine is
charged or owed partially due to Vendor’s failure to make the PCI Environment
PCI Compliant, Vendor shall only be liable for Vendor’s proportionate amount of
such Fine as determined based on any specific percentage attribution of
causation determined by the entity charging, determining, or owed the Fine, or
if no such attribution is specified, on a pro rata basis between Vendor and the
other parties identified as responsible for such failure. A “Fine” shall mean
any administrative or breach based fines or penalties levied against Comcast
specifically for its failure to be PCI compliant.


6.3    EXCEPT FOR DAMAGES RESULTING FROM A PARTY’S (1) GROSS NEGLIGENCE,
INTENTIONAL ACTS, CRIMINAL OR FRAUDULENT ACTS OR (2) A PARTY’S OBLIGATION TO
INDEMNFIFY THE OTHER PARTY HEREUNDER, OR (3) A

12
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




PARTY’S BREACH OF SECTION X (RELATING TO CONFIDENTIALITY) OF THIS AGREEMENT (IN
EACH CASE, WITH RESPECT TO WHICH THESE LIMITATIONS SHALL NOT APPLY), UNDER NO
CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY (WHETHER BASED IN
CONTRACT, TORT, OR OTHER LEGAL OR EQUITABLE GROUNDS) FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES), INCLUDING BUT NOT LIMITED TO, LOSS REVENUE
OR ANTICIPATED PROFITS OR LOST BUSINESS.


SECTION VII
EXPENSES


Except as otherwise provided in this Agreement, an SOW or as otherwise agreed to
in writing by the parties, Comcast shall be responsible for all expenses
incurred by Comcast in the performance of Comcast’s obligations under this
Agreement and/or SOW. Vendor shall be responsible for all costs and expenses
arising out of or relating to the provision of the Services and all other
resources required for Vendor to perform its obligations under this Agreement or
an SOW.


SECTION VIII
TRADEMARKS AND SERVICE MARKS


8.1    Except as expressly provided in Section 8.2, Vendor shall not be deemed
by anything contained in this Agreement or done pursuant to it to acquire any
right, title or interest in or to the use of the name “Comcast,” the Comcast
service marks, or in or to any trademark or service mark now or hereafter owned
by or used by Comcast or any parent, subsidiary or affiliate thereof (the
“Marks”).


8.2    Vendor shall not use the Marks in its business, trade or corporate name
without the express written consent of Comcast. To the extent that this
Agreement expressly authorizes use of such Marks, such use by Vendor is
permitted solely for purposes of the Vendor’s performance of its obligations
under this Agreement, and such Marks may not, in any instance, be used to
promote the services of Vendor or of any provider of products or services other
than Comcast.


8.3    Immediately upon termination of this Agreement, Vendor will turn over to
Comcast any materials using any Mark, unless Comcast has consented to ongoing
use by the Vendor of such Marks pursuant to a separate agreement.


SECTION IX
INVENTION AND PATENT RIGHTS


9.1    Neither party shall be deemed by anything contained in this Agreement or
done pursuant to it to acquire any right, title or interest in or to any design,
invention, improvement, process, methodology, ideas, know-how, techniques or
system now or hereafter embodied in any Comcast Product or in any hardware,
software or middleware provided by a party to the other party,

13
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




whether or not such design, invention, improvement, process or system is
patented or patentable under the laws of any country.


9.2    Comcast shall have the right to acquire the right to use (by ownership,
license or otherwise) for itself and any of its subsidiaries or affiliates any
customer service systems and any other system, process, tool, method, procedure
or information developed by Vendor in connection with providing the Services on
terms reasonably acceptable to Comcast and Vendor.


SECTION X
PROPRIETARY INFORMATION, NONDISCLOSURE AND PUBLICITY


10.1     Both parties agree that all information furnished to it by the other
party which is identified as being proprietary or confidential or which the
receiving party knows or has reason to know is confidential, trade secret or
proprietary information (the “Proprietary Information”) is to be treated in a
confidential manner and shall remain the sole and exclusive property of the
providing party. Proprietary Information may not be directly or indirectly
disseminated to any third party without the prior written consent of the
disclosing party; provided, however, that the receiving party may disclose the
same to its employees and subcontractors that have a need to know because of
their involvement in this Agreement and have agreed to maintain the confidential
nature of the Proprietary Information. Both parties acknowledge that the
Proprietary Information of the other party is a valuable asset of the disclosing
party, that any unauthorized disclosure or use thereof may cause irreparable
harm and loss, that monetary damages may not be sufficient to compensate, and
that injunctive relief is an appropriate remedy to prevent any actual or
threatened unauthorized use or disclosure of the Proprietary Information.
Without limiting the foregoing, the terms and conditions of this Agreement are
Proprietary Information. Both parties shall return any copies of Proprietary
Information to the disclosing party upon the request of the disclosing party and
upon the termination or expiration of this Agreement.


10.2    The confidentiality and non-disclosure obligations set forth herein do
not apply to any portion of the Proprietary Information that (i) is or becomes
public knowledge through no fault of the receiving party; (ii) is disclosed to
the receiving party without a restriction on disclosure by a third party that
has the lawful right to disclose the same; or (iii) is required to be disclosed
by the receiving party pursuant to a lawful and formal request of a governmental
or regulatory authority (so long the receiving party provides the disclosing
party with prior written notice of such governmental or regulatory request and a
reasonable opportunity under the circumstances to contest such request).


10.3    Neither party shall use any confidential information belonging to a
third party in furtherance of their obligations hereunder, unless otherwise
authorized by that third party.


10.4    Comcast must pre-approve and control the dissemination of any public
announcement, press release or other publicity arising from or in connection
with this Agreement or any SOW including, but not limited to: (i) the existence
and financial terms of this Agreement or SOW; (ii) any contractual awards that
may occur as a result of this Agreement or SOW; and (iii) any Comcast Product
information.

14
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






10.5    Vendor hereby acknowledges that Comcast has a special responsibility
under the law to keep personally identifiable information of its customers
(“PII”) private and confidential. PII is subject to the subscriber privacy
protections set forth in Section 631 of the Cable Communications Policy Act of
1984, as amended (47 USC Sec. 551), as well as other applicable federal and
state laws. Vendor agrees that it shall use such information in strict
compliance with Section 631, all other applicable laws governing the use,
collection, disclosure and storage of such information, and the protocols set
forth hereunder. In addition to and without limiting the foregoing, in no event
shall Vendor use, disclose or in any way provide personally identifiable
information of a customer in violation of 47 USC 551 (as amended and
supplemented, “Section 551”) and Vendor further agrees to comply with all
requirements and provisions of Section 551.


10.6    The provisions of this Section 10 shall survive the expiration or
termination of this Agreement.


SECTION XI
END USER, END USER INFORMATION AND CROSS-MARKETING


11.1    All actual customers who contact Vendor concerning the Comcast Products
are customers of Comcast and not customers of Vendor. Vendor hereby agrees that
Comcast holds all title, right, possession in its customers and that no such
title, right, possession and dominion shall pass to Vendor hereunder.


11.2    All customer information, including, but not limited to, customer names,
addresses, telephone numbers, email addresses, service selections and the like,
shall constitute Comcast Proprietary Information, regardless of whether or not
such information is specifically identified as such. Vendor shall use such
customer information for no other purpose or purposes other than those expressly
authorized in this Agreement or an SOW.


11.3    Vendor, its affiliates and subsidiaries, and their respective employees
and agents, hereby agree that they shall not directly or indirectly induce,
influence or suggest that any actual or prospective Comcast customer purchase,
contract for, or switch to any non-Comcast product or service. Comcast shall
have the right to enforce this Section XI by obtaining an injunction or specific
performance from any court of competent jurisdiction. Additionally, if Vendor
its affiliates and subsidiaries, and their respective employees and agents or
its subcontractors violates this Section XI, Comcast, in addition to the right
to terminate the Agreement pursuant to Section XII, shall be entitled to recover
reasonable attorneys’ fees in redressing said breach. The provisions of this
Section XI shall survive the termination of this Agreement. The remedies set
forth herein are cumulative and are in addition to, and not in limitation of,
other remedies available at law or in equity. None of the remedies specified in
this Section XI for any default or breach of this Agreement shall be exclusive.


SECTION XII
TERM AND TERMINATION



15
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




12.1    The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect thereafter for [*] ([*]) year unless
terminated earlier in accordance with this Agreement (the “Initial Term”). The
Agreement shall automatically renew for additional [*] ([*]) year periods (each
a “Renewal Term”) unless written notification of cancellation is provided by
either party no less than [*] ([*]) days prior to the termination of the then
current Term. The Initial Term and the Renewal Term, if any, are collectively
the “Term.”


12.2    Comcast may, at its election, terminate this Agreement and/or any SOW
without cause on [*] ([*]) days written notice to Vendor; provided, however,
Comcast shall continue to be obligated to Vendor for payment for all unpaid fees
for Services rendered by Vendor as of the termination date (except to the extent
otherwise provided for in this Agreement and/or the applicable SOW).


12.3    Comcast may, at its election, terminate this Agreement and/or any SOW
immediately if an order by any court or governmental authority with proper
jurisdiction deems the activities of either party to be in conflict with an
applicable law, rule or regulation, if Comcast loses any authorization,
franchise or permit necessary to provide the Comcast Products, or if Comcast
ceases to provide such Comcast Products.


12.4    Comcast may, at its election, terminate this Agreement, and/or any SOW
if a material breach by Vendor occurs, and such material breach continues for a
period of [*] ([*]) days after written notice from Comcast to Vendor specifying
the breach.


12.5    Vendor may, at its election, terminate this Agreement and/or any SOW if
a material breach by Comcast occurs, and such material breach continues for a
period of [*] ([*]) days after written notice from Vendor to Comcast specifying
the breach.


12.6    Comcast may, at its election, terminate this Agreement and/or any SOW if
Vendor becomes insolvent or makes an assignment for the benefit of its
creditors, or if a committee of creditors or other representative is appointed
to represent its business, or if a voluntary or involuntary petition under any
section of a bankruptcy or similar act shall be filed by or against the Vendor
and the Vendor fails to discharge the petition or to obtain dismissal of the
petition within [*] ([*]) days following the appointment of such committee or
representative.


12.7    Vendor may, at its election, terminate this Agreement and/or any SOW if
Comcast becomes insolvent or makes an assignment for the benefit of its
creditors, or if a committee of creditors or other representative is appointed
to represent its business, or if a voluntary or involuntary petition under any
section of a bankruptcy or similar act shall be filed by or against Comcast and
Comcast fails to discharge the petition or obtain dismissal of the petition
within [*] ([*]) days following the appointment of such committee or
representative.


12.8    Except as expressly set forth in this Agreement, no termination of this
Agreement and/or any SOW shall affect any accrued rights or obligations of
either party as of the effective date of such termination, nor shall it affect
any rights or obligations of either party which are intended by the parties to
survive any such termination. Any remedies set forth in this Agreement for a

16
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




termination by Comcast due to breach of this Agreement by Vendor are cumulative
and are in addition to, and not in limitation of, other remedies available at
law or in equity. None of the remedies specified in this Agreement for any
default or breach of this Agreement shall be exclusive, unless expressly set
forth in this Agreement.


12.9    In connection with any termination or non-renewal of this Agreement or
an SOW, Vendor agrees to assist Comcast with a smooth and efficient transition
of the Services to a third party designated by Comcast or to Comcast. Such
transition shall be for the period designated in the notice of termination but
shall not exceed [*] ([*]) months (the “Transition Period”). Such transition
shall include, without limitation: (i) such reasonable assistance, advice and
training as Comcast may request, (ii) the assignment or sublicensing of any
third party licenses used by Vendor in providing the Services, (iii) making
available to Comcast on reasonable terms any third party services being used by
Vendor in providing the Services, (iv) a continuation of the Services during the
Transition Period, and (v) such other reasonable assistance as Comcast may
request. If Comcast terminates this Agreement or an SOW pursuant to Section 12.4
above, Vendor shall pay all of Comcast’s costs associated with transitioning the
Services to a third party designated by Comcast or to Comcast. In the event such
Transition Period extends after the Term of this Agreement, Vendor’s performance
of the Services and Comcast’s payment therefore during the Transition Period
shall be governed by the applicable SOW and this Agreement.


SECTION XIII
RELATIONSHIP OF PARTIES


13.1    Neither party to this Agreement is an agent, partner or employee of the
other; rather, the parties are independent contractors. Vendor shall not be
treated as an employee of Comcast for any purpose, including, but not limited
to, state or federal income tax, the Federal Unemployment Tax Act, Federal
Insurance Contributions Act, the Social Security Act or any other state,
federal, provincial or other unemployment or employment security act. Vendor is
not authorized to make any promise, warranty or representation on Comcast’s
behalf with respect to the Comcast Products or to any other matter, except as
expressly authorized in writing by Comcast.


13.2    Each party acknowledges that it has separate responsibility for all
applicable federal, state, provincial and local taxes for itself and any of its
employees and each party agrees to indemnify and hold the other harmless from
any claim or liability therefore.


13.3    Each party understands and agrees that its employees shall not be
entitled to participate in health or disability insurance, retirement or pension
benefits, if any, to which employees of the other party may be entitled.


SECTION XIV
EEO REQUIREMENTS


14.1    Comcast is an equal opportunity employer and is a federal contractor. 
Consequently, the parties agree that, to the extent applicable, they will comply
with Executive Order 11246, The

17
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Vietnam Era Veterans Readjustment Assistant Act of 1974 and Section 503 of the
Vocational Rehabilitation Act of 1973 and also agree that these laws are
incorporated herein by reference.


14.2    Affirmative Action Notice: Vendors and subcontractors are notified that
they may be subject to the provisions of 29 CFR Part 471 Appendix A: 41 CFR
Section 60-1.4(9); 41 CFR Section 60-250.4 and/or Section 60-300.5; and 41 CFR
Section 60-741.5 with respect to affirmative action program and posting
requirements.


SECTION XV
REPRESENTATIONS AND WARRANTIES


15.1    Vendor represents and warrants that (i) the execution, delivery and/or
performance of this Agreement or an SOW will not conflict with or result in any
breach of any provision of the charter, by-laws or other governing instruments
of Vendor or any agreement, contract or legally binding commitment or
arrangement to which Vendor is a party, and (ii) Vendor is not subject to any
limitation or restriction (including, without limitation, non-competition, and
confidentiality arrangements) that would prohibit, restrict or impede the
performance of Vendor’s obligations under this Agreement or an SOW. If any of
the foregoing representations or warranties should prove untrue, Vendor shall be
deemed in material breach of this Agreement.


15.2    Comcast warrants and represents to the best of its knowledge that at no
time during the Term of this Agreement will the use of any services,
information, materials, techniques, or products directly provided by Comcast
infringe upon any third party’s patent, trademark copyright, or other
intellectual property right, nor make use of any misappropriated trade secret.
No statements contained in any written information furnished to Vendor by or on
behalf of Comcast in connection with this Agreement to the best of Comcast’s
knowledge contain any untrue statement of a material fact or omit any material
fact necessary to make the statement not misleading.


SECTION XVI
DISASTER RECOVERY


16.1    Vendor will supply Comcast with a copy of its written disaster avoidance
and recovery plan (the “DAR Plan”). The DAR Plan shall contain procedures
designed to safeguard Comcast’s Proprietary Information and the availability of
the Services, throughout the Term and shall include, without limitation, the
following:


(i)    Fire Protection. Consisting of the appropriate type and quality of
equipment required to provide effective fire protection that it is regularly
reviewed and updated, with smoke detectors (with remote enunciators and zone
indicators) and automatic sprinkler systems in any computer areas.


(ii)    Power. Multiple levels of power backup designed to provide uninterrupted
operation of Vendor equipment and Comcast Equipment in the event of a loss of
power in accordance with Comcast’s Technical Requirements (attached hereto as
Exhibit C). Power

18
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




requirements shall include multiple feeds to Vendor site(s) from different
processing stations of the local power company which furnishes the main power to
Vendor site(s).


(iii)    Equipment/Air Conditioning. Multiple levels of protection against loss
of cooling, including a primary backup system which shall provide adequate
backup cooling capacity, and a secondary backup system, which shall be capable
of providing continuous cooling during a power outage so as to maintain Vendor
equipment and Comcast Equipment at all times within the tolerances specified by
the appropriate manufacturer.


(iv)    Computer Equipment. Appropriate backup equipment that is capable of
maintaining operations in the event of hardware failures at Designated
Facilities with detailed, written recovery procedures which its personnel are
familiar with which enable Vendor personnel to switch to backup hardware with
minimal impact to Comcast.


(v)    Power Generation. Details related to the frequency and load (for or
partial) tests of Vendor’s power generating capacity.


(vi)    Testing. Testing to ensure Vendor’s compliance with the DAR Plan
performed at Designated Facilities [*] per year. The testing shall include, but
not be limited to, testing of hardware, installation and operation of all
systems, processing of data and generation of reports, and testing of
telecommunications facilities. The Vendor shall supply test results to Comcast
within [*] weeks of each test. Failure to successfully complete the test will
require re-testing within [*] ([*]) days of the original test. Vendor shall
ensure that it will not fail testing more than [*] ([*]) times in any [*] month
period.


(vii)    Recovery Procedures. Appropriate recovery procedures and automated
recovery tools for a call center operations facility.


(viii)    Operations Interruptions. Restoration of the Services as expeditiously
as possible in the event of an unscheduled interruption. Vendor shall notify
Comcast within [*] ([*]) minutes of an unscheduled interruption. Notification
will follow Comcast’s escalation process related to the report of technology
related outages.


(ix)    Time Frames For Recovery. Time frames for restoration of Comcast’s
Services. Vendor shall work with telecommunications carriers and equipment
vendors to restore service as expeditiously as possible. Any recovery times will
be considered as downtime to Comcast.


(x)    Maintenance Of Safeguards. Safeguards throughout the Term against
destruction, loss, or alteration of Comcast’s data, which are no less rigorous
than those Comcast uses to protect Comcast data.


16.2    Any changes to the DAR Plan must be presented for review and approval by
Comcast prior to implementation. The DAR Plan shall be reviewed by the parties
on a quarterly basis and updated during the Term using American Institute of
Certified Public Accountants standards as

19
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




guidance. All personnel required under the DAR Plan shall have a current copy of
the DAR Plan and shall be trained on the DAR Plan. In the event of a disaster,
Vendor shall use its best efforts to migrate the Services to another site within
[*] ([*]) hours of such disaster. Notwithstanding, the foregoing, in the event
of a disaster which impairs Vendor’s ability to provide the Services, Comcast
shall have the right in its reasonable discretion to immediately perform the
Services itself or to have the Services performed by a third party.


16.3    Vendor acknowledges and agrees that Vendor will not receive
reimbursement for Productive Hours or other compensation lost due to a disaster
even if Vendor meets the requirements of the DAR Plan. Notwithstanding anything
in this Agreement to the contrary, Vendor further acknowledges and agrees that a
failure to perform its obligations under this Agreement shall not be excused
where such failure is caused by a failure to implement, update, or maintain the
DAR Plan.


SECTION XVII
MISCELLANEOUS


17.1    Assignability. This Agreement is fully assignable by Comcast, provided,
however, in the event Comcast assigns this Agreement Vendor shall have the right
to terminate this Agreement for a period of [*] ([*]) days after the effective
date of such assignment by providing [*] ([*]) days prior written notice. Vendor
acknowledges that Vendor has been selected to participate in Comcast’s call
handling program after evaluation by Comcast of Vendor’s financial stability and
reputation in the business community, as well as the individual abilities and
reputation of Vendor’s management and work force. Accordingly, the parties agree
that neither this Agreement, nor any SOW or any right or obligation hereunder,
is assignable, in whole or in part, whether by operation of law or otherwise, by
Vendor, without the prior written consent of Comcast. In the event of a
permitted assignment or transfer, this Agreement and any SOW shall be binding
upon and inure to the benefit of the parties hereto and their authorized
successors and assigns.


17.2    Subcontractors. Vendor agrees that it will not subcontract or attempt to
subcontract any of its duties or obligations hereunder without the prior written
consent of Comcast. Vendor’s use of a subcontractor does not release Vendor from
any of its liabilities or obligations under this Agreement and/or an SOW. Vendor
is responsible for all actions and omissions of its subcontractors that are
performing for or acting on behalf of Vendor.


17.3    Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.


17.4    Severability. In the event any provision of this Agreement and/or an SOW
is held to be illegal or unenforceable, that provision shall be limited or
eliminated to the minimum extent necessary so that this Agreement and/or an SOW
shall otherwise remain in full force and effect and be enforceable.


17.5     Force Majeure. Neither party shall be responsible for any delay or
failure in performance of any part of this Agreement and/ or an SOW to the
extent such delay or failure is caused by any force majeure condition,
including, but not limited to, act of God, labor dispute,

20
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




strike or government requirement. If any such condition occurs, the party
delayed or unable to perform shall promptly give notice to the other party, and,
among other remedies, the affected party may, at its discretion, extend the Term
of this Agreement up to the length of time the condition has endured.


17.6    Waiver. The failure of either party to enforce at any time any provision
of this Agreement and/or an SOW, or its failure to exercise any option that is
herein provided, or its failure to require at any time performance of any
provision herein by that party shall in no way affect the validity of, or act as
a waiver of, this Agreement and/or an SOW, or any part thereof, or any right of
that party thereafter to enforce it.


17.7    Amendment and Modification. Except as provided in this Agreement, any
amendment or modification of any provision in this Agreement, including
modification of any SOW, will not be effective unless the amendment or
modification is in writing and signed by both parties. Such amendment and
modification shall be enforceable by its terms when signed by both parties.


17.8     Governing Law. This Agreement shall be governed and construed in all
respects in accordance with the laws of the Commonwealth of Pennsylvania. The
parties agree that any controversy or dispute arising out of or relating to this
Agreement shall be settled by binding arbitration in Philadelphia, Pennsylvania,
in accordance with the rules of the American Arbitration Association then in
force. The arbitration shall be governed by the United States Arbitration Act,
and judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.


17.9     Notices. All notices required or permitted hereunder shall be in
writing and addressed to the respective parties as set forth below, which may
from time to time be modified, and such notice shall be delivered by hand or by
registered or certified mail, postage prepaid.



21
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




If to Comcast:


Comcast Cable Communications Management, LLC
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103-2838
Attention: Sr. Vice President of Customer Service
 
 
with copies to:


Comcast Cable Communications Management, LLC
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103-2838
Attn: General Counsel, Cable Legal


Comcast Cable Communications Management, LLC
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103-2838
Attn: Sr. Vice President, Cable Procurement
 
 
If to Vendor:


 
 
 
with a copy to:


________________________
________________________
Attention: _______________





17.10    Entire Agreement. This Agreement, together with any SOW, recitals and
all exhibits incorporated therein by reference, constitutes the entire agreement
of the parties hereto and supersedes all prior representations, proposals,
discussions and communications, whether oral or in writing.


17.11    Captions and Headings. The captions and headings of this Agreement or
an SOW are for convenience and reference only and in no way define, limit, or
describe the scope or intent of this Agreement or any portion thereof, nor
affect it in any way the meaning or interpretation of this Agreement.


SECTION XVII
ANTI-CORRUPTION


18.1.    Vendor hereby represents, warrants and covenants that:


(a)    Vendor and any of its owners, affiliates, officers, directors, employees
and agents involved in providing services under this Agreement, will comply with
all applicable anti-corruption laws, including the U.S. Foreign Corrupt
Practices Act, UK Bribery Act, and any other applicable jurisdiction where the
Services are provided;


(b)    In carrying out its responsibilities under the Agreement, neither Vendor
nor any of its owners, affiliates, officers, directors, employees or agents will
offer, promise or give anything

22
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




of value, directly or indirectly to: (i) any public or elected official or
officer, employee (regardless of rank) or person acting on behalf of a national,
provincial, or local government, department, agency, instrumentality,
state-owned or state–controlled company, public international organization (such
as the United Nations or World Bank), political party or entity that is financed
in large measure through public appropriations, is widely perceived to be
performing government functions, or has its key officers and directors appointed
by a government and (ii) any party official or any candidate for political
office and any person acting on behalf of any governmental entity referred to in
clause (i) or candidate for public office (“Government Officials”), in order to
influence official action or otherwise obtain an improper business advantage


(c)    In carrying out its responsibilities under the Agreement, neither Vendor
nor any of its owners, affiliates, officers, directors, employees or agents will
offer, promise or give anything of value, directly or indirectly, to (i) any
other person while knowing that all or any portion of the money or thing of
value will be offered or given to a Government Official in order to influence
official action or otherwise obtain an improper business advantage or (ii) to
any other person in order to induce them to perform their work duties disloyally
or otherwise improperly;


(d)    No government is investigating or has in the past five years conducted or
initiated threatened any investigation of Vendor or any of its owners,
affiliates, officers, directors or employees for alleged violation of
anti-corruption laws.


18.2    In the event Comcast has a reasonable basis to believe that a breach of
any of the representations, warranties and covenants in this Section has
occurred or will occur, Comcast may suspend work under any and all SOWs until
such time as it is satisfied that no breach has or will occur. Comcast shall
provide notice to Vendor in the event it believes a breach of any of the
representations, warranties and covenants in this Section has occurred or will
occur and provide a reasonable description of the basis for such belief. Comcast
shall not be liable to Vendor for any claim, losses or damages whatsoever
related to its decision to suspend work under an SOW in accordance with this
provision.


18.3    In the event of an actual breach of any of the representations,
warranties and covenants in this Section, this Agreement may be immediately
terminated by Comcast upon written notice to Vendor. In addition to and not in
lieu of Vendor’s indemnification obligations under this Agreement, Vendor shall
further indemnify and hold Comcast harmless against any and all claims, losses
or damages arising from or related to such breach or Comcast’s termination this
Agreement due to such breach, or both.


18.4    In no event shall Comcast be obligated under this Agreement to take any
action or omit to take any action that Comcast believes, in good faith, would
cause it to be in violation of any laws, including the U.S. Foreign Corrupt
Practices Act, or the UK Bribery Act.


18.5    In carrying out its responsibilities under this Agreement, Vendor will
not provide any meals, gifts, gratuities, entertainment or travel to any
Government Official without the prior approval of Comcast.



23
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




18.6    Comcast shall, at its own cost, have the right to audit Vendor’s
compliance with this Section and applicable laws and regulations. Upon request
by Vendor or at the discretion of the Company, Comcast shall select an
independent third party to conduct such audit. Vendor shall fully cooperate in
any such audit conducted by or on behalf of Comcast. Any such audit shall be
conducted upon not less than [*] ([*]) business days’ notice.
an SOW




    

24
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


COMCAST CABLE
COMMUNICATIONS MANAGEMENT LLC
STARTEK, INC.  




BY: /s/ Peter Kiriacoulacos


BY: /s/ Chad A. Carlson
 
 
NAME: Peter Kiriacoulacos

--------------------------------------------------------------------------------

NAME: Chad Carlson

--------------------------------------------------------------------------------

 
 
TITLE: EVP & Chief Procurement Officer
TITLE: President & CEO
 
 
DATE: 11/25/13

--------------------------------------------------------------------------------

DATE: 1-6-14



WITNESS


BY:
WITNESS


BY:
 
 
NAME:
NAME:
 
 
DATE: ______________________________
DATE: ______________________________


25
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT A: SECURITY PROTOCOLS


I.    PII.    Vendor hereby acknowledges that Comcast has a special
responsibility under the law to keep personally identifiable information of its
customers (“PII”) private and confidential. PII is subject to the subscriber
privacy protections set forth in Section 631 of the Cable Communications Policy
Act of 1984, as amended (47 USC Sec. 551), as well as other applicable federal
and state laws. Vendor agrees that it shall use such information in strict
compliance with Section 631, all other applicable laws governing the use,
collection, disclosure and storage of such information, and the protocols set
forth hereunder.


II.    Confidentiality Agreements. Vendor agrees to restrict disclosure of PII
to those employees, contractors, or sub-contractors with a need to know and who
are bound by contract to the confidentiality provisions herein. Such
confidentiality agreements shall further restrict disclosure of any and all PII
and usage data, activity data or other information collected from or about or
otherwise regarding Comcast’s Subscribers whether in individual or aggregate
form. To the extent that Vendor has access to or collects such usage data, it
does so solely on behalf of Comcast pursuant to its obligations hereunder and
shall maintain the confidentiality of such data in accordance with Comcast’s
then applicable privacy policies, privacy statements and applicable law. Vendor
shall not collect or maintain such usage data except to the extent necessary to
perform its obligations under this Agreement. Vendor shall retain employee and
contractor confidentiality agreements for a period of one year following
termination of this Agreement.


III.    Building Security.    Vendor shall ensure that the Designated Facilities
or any facility where Vendor stores any Comcast Proprietary Information are
physically secure at all times in accordance with Vendors Security Plan (as
defined below) and standard call center industry practice, including after
business hours. All authorized employees or contractors with access to such
facilities shall be issued and required to carry employee identification.
Visitors to such facilities shall be escorted at all times.


IV.    Encryption. Any PII or usage data that is collected or obtained by Vendor
must be stored and transmitted in encrypted or otherwise secure form. In the
event of a breach of security of any system, website, database, equipment or
storage medium or facility that results in unauthorized access to PII or usage
data by any third party (including any employee or subcontractor of Contractor
that is not authorized to access such information), Vendor shall notify Comcast
immediately and make best efforts to resecure its systems immediately.


V.    Remote Access. To the extent that Vendor is authorized to gain remote
access to Comcast’s networks or equipment for purposes of performing its
obligations hereunder, Vendor shall ensure that:
a.
Access is restricted to authorized employees.



b.
Comcast is provided with a list of all such authorized employees upon request.



c.
Remote access is used solely for purposes of fulfilling Vendor’s obligations
under this Agreement and only to access equipment or software that is directly
involved in Vendor’s


26
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




performance of its obligations hereunder and not to access any other Comcast or
third party systems, databases, equipment or software.


d.
Remote access is obtained through a secure connection.



e.
Compliance with the applicable policies, standards and or requirements set forth
in Exhibit D - Telecommunications Specifications. Upon Comcast’s request, Vendor
will perform and provide results of periodic security audits of its access
system and methods and will change authentication elements periodically to
maintain the integrity and security of Vendor’s access.



VI.    User ID, Password, Device Administration. Vendor is responsible for the
ongoing administration of User IDs, Password for Comcast tools and systems and
peripheral devices installed on equipment which has access to Comcast tools and
systems. As such, Vendor must take appropriate and reasonable measures to
ensure:


a.
User IDs are unique to each employee



b.
Access privileges do not exceed what is necessary for the performance of the
Comcast approved activity



c.
Terminated employee User IDs are disabled immediately and a formal process to
remove physical access for CSRs in a timely manner upon separation from Vendor.



d.
User IDs are audited monthly and the results of the audit are provided to
Comcast upon request.



e.
All Vendor network and systems access are controlled by enforcing strong
passwords (e.g. 8 characters should include lower, uppercase letters and at
least one special character. i.e. !@#$%).



f.
All passwords shall be changed every 90 days, and no duplicate passwords are
allowed in the last 7 password changes. Access must be locked after three failed
attempts to enter a password. First time passwords for new user accounts which
are set to a unique value and must be changed immediately upon first logon.



g.
Peripheral devices including but not limited to wireless network adapters, USB
external drives, CD/DVD drives, and other devices that may result in a breach of
these security protocols are disabled.



h.
Workstations connected to Comcast’s network cannot be used for purposes other
than for the provision of the Services, including, but not limited to access
unrelated websites or the download and installation of third party software or
applications.




27
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




VII.    Security Plan.    The Vendor must have a documented security plan
approved by Comcast for all of Vendor’s systems that are necessary to support
the Services (the “Security Plan”). The plan must include:


a.
Security awareness programs are in place to communicate policies and best
practices to personnel on a regular basis.

b.
A formal process to dispose of technology assets with management approval prior
to disposal.



c.
A formal process to remove all data from technology assets before disposal.



d.
A formal process to evaluate and implement critical security patches based on
business need.



e.
A formal process to ensure default system settings, such as default permissions,
accounts and passwords have been configured in accordance with Vendor security
policies.



f.
A formal process to forward audit logs to a centralized log collection facility
for mutually agreed upon systems for monitoring and archiving.



g.
A formal process to deploy host-based firewalls on all desktops or laptops with
access to Comcast Proprietary Information.



h.
A formal process to secure backup tapes.



i.
A formal process to approve physical access to the facilities by authorized
personnel prior to a person being granted access.



j.
A formal process to review all physical access to facilities on a regular basis
to assure access is commensurate with job responsibilities.



k.
If applicable, a formal process to apply similar security controls and framework
for work from home CSRs as are applied for CSRs in Designated Facilities.



VII.    Social Media, Removal of Proprietary Information.    Vendor is
responsible for taking appropriate and reasonable measures to ensure Comcast
Proprietary Information is not disseminated by Vendor employees or contractors
in public forums. Vendor shall further prohibit physical removal of any item
containing Comcast’s Proprietary Information from any Vendor facility,
regardless of the format in which it is stored, including but not limited to,
disks, hard drives, or hard copy.


VIII.    PCI Compliance. In the event Vendor engages in payment card
transactions as a part of the services provided to Comcast, Vendor shall comply
with the Payment Card Industry Data Security Standards (“PCI DSS”)
and any amendments or restatements of the PCI DSS during the

28
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Term of this Agreement. Vendor accepts responsibility for the security of
customer credit card data in its possession, even if all or a portion of the
services to Comcast are subcontracted to third parties.


IX.    Network Traffic Routing.    Vendor’s network traffic routing policy shall
protect Comcast’s information security and data integrity. There shall be no
opportunity for the mingling of Comcast’s Proprietary Information with other
non-Comcast traffic. Vendor’s network traffic routing policy shall ensure only
traffic destined for Comcast targets is directed to the point-to-point virtual
private network (“VPN”) between Vendor and Comcast and any other traffic,
including local network traffic and general Internet traffic, is not directed to
the VPN.


X.    Anti-Virus.    Vendor shall maintain industry standard methods for defense
against malware/trojan/virus infection. Vendor shall maintain a program of
anti-malware/anti-virus updates to keep Vendor desktops free of infection.
Vendor shall at regular intervals desktop execute scans and/or desktop image
refresh actions to ensure workstation integrity and minimize the likelihood of
infection.


X.    Protocol Exceptions:    Exceptions to the stipulated protocols may be
granted with prior written consent from Comcast.

29
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT B: PARTNER CONNECTION REQUEST POLICIES


In granting access to Comcast networks, Comcast assumes certain risks caused by
systems beyond the administrative control of Comcast Information Technology
controls and Comcast Information Security controls. To limit those risks,
Comcast requires that all third party partners connecting to Comcast internal
networks take reasonable actions to ensure that the third party partner network
does not negatively impact the confidentiality, integrity, and availability of
Comcast Information Assets, and that the confidentiality of Comcast information
on third party partner systems is adequately maintained.


While Comcast requires vendors accessing its network to take reasonable measures
to protect their information assets, Comcast provides no assistance to third
party partners on matters of network configuration, computer security, or
application assistance, other than that which is deemed necessary by Comcast to
connect to Comcast Information Assets.


Policy
Applicable
Not Applicable
Third Party Partner Requirements
X
 
Payment Card Industry Data Security Standards
X
 
Access Control Policy
X
 
Authentication Policy
X
 
Change Management Policy
X
 
Employee Personal Information Security Policy
X
 
Payment Card Protection Policy
X
 
Software Compliance Policy
X
 






30
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage1a02.jpg]

31
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage2a02.jpg]

32
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage3a02.jpg]

33
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage4a02.jpg]

34
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage5a02.jpg]

35
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage6a02.jpg]

36
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage7a02.jpg]

37
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage8a02.jpg]

38
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage9a02.jpg]

39
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage10a02.jpg]

40
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage11a02.jpg]

41
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage12a02.jpg]

42
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage13a02.jpg]

43
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage14a02.jpg]

44
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage15a02.jpg]

45
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage16a02.jpg]

46
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage17a02.jpg]

47
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage18a02.jpg]

48
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage19a02.jpg]

49
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage20a02.jpg]

50
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage21a02.jpg]

51
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage22a02.jpg]

52
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage23a02.jpg]

53
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage24a02.jpg]

54
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage25a02.jpg]

55
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage26a02.jpg]

56
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage27a02.jpg]

57
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage28a02.jpg]

58
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage29a02.jpg]

59
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage30a02.jpg]

60
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage31a02.jpg]

61
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage32a02.jpg]

62
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage33a02.jpg]

63
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage34a02.jpg]

64
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage35a02.jpg]

65
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage36a02.jpg]

66
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage37a02.jpg]

67
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage38a02.jpg]

68
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage39a02.jpg]

69
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage40a02.jpg]

70
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage41a02.jpg]

71
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage42a02.jpg]

72
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage43a02.jpg]

73
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage44a02.jpg]

74
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage45a02.jpg]

75
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage46a02.jpg]

76
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage47a02.jpg]

77
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage48a02.jpg]

78
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage49a02.jpg]



79
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT C
Agent On-Net SIP to Outsourcers
Conformance Notation
Throughout this document, the words that are used to define the significance of
particular requirement are capitalized. These words are:
MUST
This word, or the adjective REQUIRED means that the item is an absolute
requirement of this specification. The word MANDATORY may be used in lieu of
MUST in certain circumstances.

MUST NOT
This phrase means that the item is an absolute prohibition of this
specification.

SHOULD
This word or the adjective RECOMMENDED means that there may exist valid reasons
in particular circumstances to ignore this item, but the full implications
should be understood and the case carefully weighed before choosing a different
course.

SHOULD NOT
This phrase means that there may exist valid reasons in particular circumstances
when the behavior is acceptable or even useful, but the full implications should
be understood and the case carefully weighed before implementing any behavior
with this label.

MAY
This word or the adjective OPTIONAL means that this item is truly optional. One
vendor may choose to include the item because a particular marketplace requires
it or because it enhances the product, for example; another vendor may omit the
same item.

Terms and Definitions
This section contains the definitions of terms that have specific meaning when
used within this document.
Term
Definition
E.164
An International Telecommunication Union Telecommunication Standardization
Sector recommendation which defines the international public telecommunication
numbering plan used in the PSTN and some other data networks. It also defines
the format of telephone numbers. E.164 numbers can have a maximum of 15 digits
and are usually written with a + prefix.

Abbreviations and Acronyms


This section contains the abbreviations and acronyms used within this document.
Acronym
Definition
AC
Alternating Current
ACK
Acknowledgement
ACL
Access Control List
APOP
Application Point of Presence
AR
Aggregation Router
CA
Call Agent
CALEA
Communications Assistance for Law Enforcement Act
CBONE
Comcast Backbone
CCC
Call Content Channel
CDC
Call Data Channel
CDR
Charging Data Record
CDV
Comcast Digital Voice
CLASS
Custom Local Area Signaling Services
CLI
Command Line Interface


80
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




CM
Communication Manager
CMS
Call Management Server
CMTS
Cable Modem Termination System
CODEC
Compression/Decompression
CRAN
Converged Regional Area Network
DC
Direct Current
DDDS
Dynamic Delegation Discovery System
DDOS
Distributed Denial of Service
DF
Delivery Function
DIFFSERV
Differentiated Services
DNS
Domain Name System
DOS
Denial of Service
DQOS
Dynamic Quality of Service
DSCP
Differentiated Services Code Point
TCS
TITAN Core Server
TES
TITAN Edge Server
E-SBC
Enterprise SBC
EMS
Element Management System
FQDN
Fully Qualified Domain Name
GUI
Graphical User Interface
HE
Head End
HFC
Hybrid Fiber Coax
HTTPS
Hyper Text Transfer Protocol Secure
IBONE
Internet Backbone
ICMP
Internet Control Message Protocol
IETF
Internet Engineering Task Force
IP
Internet Protocol (version 4)
IPv4
Internet Protocol version 4
Ipv6
Internet Protocol version 6
IP Agent
software application with telephony features for agents in a contact center
IXC
Inter-Exchange Carrier
JR
Jacobs Rimmel
MD5
Message Digest 5
MG
Media Gateway
MGC
Media Gateway Controller
MTA
Multimedia Terminal Adapter
NAPTR
Naming Authority Pointer
NCS
Network Call Signaling
NDC
National Data Center
NE
Network Element
NOC
Network Operations Center
NPA-NXX
Numbering Plan Area – Numeric Numbering Exchange
OAM&P
Operations, Administration, Maintenance, & Provisioning
One-X Agent
Desktop software application built specifically to meet the needs of contact
center agents
OS
Operating System


81
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




OTN
Optical Terminal Node
PAID
Privacy Asserted Identification
POP
Point of Presence
PSTN
Public Switched Telephone Network
QoS
Quality of Service
RADIUS
Remote Authentication Dial In User
RCA
Root Cause Analysis
REGEXP
Regular Expression
RF
Radio Frequency
RFC
Request for Comments
RKS
Record Keeping Server
RTCP
Real-Time Control Protocol
RTP
Real-Time Protocol
RU
Rack Unit
SBC
Session Border Controller
SDP
Session Description Protocol
SFTP
Secure File Transfer Protocol
SIP
Session Initiation Protocol
SM
Session Manager
SNMP
Simple Network Management Protocol
SOAP
Simple Object Access Protocol
SRP
SIP Route Proxy
SRV
Service Record
SS7
System Signaling 7
SSH
Secure Shell
SYSLOG
System Logging
TCP
Transmission Control Protocol
TITAN
Transactional IP Telephony Addressing & Numbering
TLS
Transport Layer Security
TN
Telephone Number
TSI
Telecommunications Savings Initiative
UDP
User Datagram Protocol
URI
Uniform Resource Identifier
VoIP
Voice Over Internet Protocol
WSDL
Web Services
WSV
Whole Sale Voice
XML
Extensible Markup Language

ARCHITECTURE
The CDV Toll Free On-Net has several projects within it. This “phase” will use
the infrastructure that was put in place for the CDV Toll Free Calls On Net
Phase 1, 2 and 3 call routing, as well as additional infrastructure required to
make off-net connections to outsourcers.
Theory of Operation
This project is intended to provide an extension of Comcast’s internal PBX
network to include outside parties (outsourcers). This could include, but not be
limited to, configurations where the outsourcer “agents” will appear no
differently than Comcast employees which are also configured as agents off the
same PBX’s. As an option, Comcast

82
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




may choose, at least initially, to utilize a trunk-side connection to facilitate
connectivity between Comcast PBX’s and the outsourcer PBX’s.
High Level Requirements
All requirements are referenced in Section 3.
Functional Architecture
This section presents the functional architecture of the connectivity required
to outsourcers.




[outsourcer.gif]





83
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[outsourcer2.gif]
Figure 2 – Functional Architecture with Commercial Services EDIA Circuit
The SIP to outsourcer Architecture will include numerous components which will
be used for redundancy/route-advance purposes to insure proper termination of
the call.
E-SBC- Enterprise Network Session Border Controller that provides the
demarcation between the enterprise network and the service delivery network that
services the SIP signaling and media between Comcast and the outsourcers. The
E-SBC provides the SIP B2B policy based call routing to route calls received
from Comcast CDV infrastructure and signals the national ICM via SIP to allow
the ICM to perform pre-routing as well as from Comcast division PBX/Avaya
Session Managers. In addition, the E-SBC will receive the label from ICM that
determines where to route the call to (Division Session Manager or to an
outsourcer)
Avaya Session Manager – This device is signaled via SIP from the E-SBC to
determine which PBX/CM to send the call.

84
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Avaya Communication Manager – One-X Agent registers via H.323 to the Avaya CM
PBX then CM connects call to outsourcer One-X agent via SIP signaling to the
telecommuter mode One-X Agent. When agent answers ring, media is established
over the SIP infrastructure (SBCs). The PBX routes the call either to an
outsourcer One-X Agent or Comcast Call Center agents.
Comcast co-located router(s) installed at the outsourcer location – Provides the
network connectivity from Comcast routed network to outsourcer Session Border
Controller (SBC) to facilitate the SIP signaling and audio media to connect
calls to the One-X Agent desktop/phone in addition to providing the routing for
data traffic to the outsourcer that includes analytics and the path for One-X
Agents to register back to the Comcast PBXs via H.323 signaling and keep-alives.
Comcast co-located firewall(s) – Provides the security demarcation between
Comcast sensitive data and the outsourcer network.
Avaya Call Management System (CMS) - database, administration, and reporting
application to helps Comcast and outsourcer vendors identify operational issues
and take immediate action to solve them. Division and Call center managers can
view data and receive customized threshold and exception alerts, all in real
time. They can also view historical reports to help them analyze trends,
establish performance benchmarks, and plan new marketing or customer-service
campaigns.
E-Workforce Management - Workforce Management provides forecasting and
scheduling capabilities to contact centers. eWFM analyzes contact center agent
performance as well as contact center performance trends. Automatically
forecasts staffing requirements to meet call volumes and automating agent
scheduling, Workforce Management ensures that businesses have the right
workforce, with the right skills, to better serve customers.
Call Recording - Provides the capability to record, store, and play back voice
interactions. Synchronizes agent’s on-screen activity to the audio recording,
and provides agent performance evaluation tools for a complete view of customer
interactions and their quality.
One-X Agent - Avaya one-X® Agent is a is a contact center agent desktop
application that provides the outsourcer’s call center agent the IP telephony
VoIP connections. Outsourcer One-X Agent registers back to the Comcast Avaya
Communication Manager PBX in the telecommuter mode.
CVP (Cisco Voice Portal) – A Web Server application which interprets messages
from the Cisco ICM; also consists of a Voice Browser that processes PSTN and IP
telephone calls, converts the voice signals into events for processing by an
application server, and acts upon VXML commands received from an application
Server software and generates VXML documents that it uses to communicate with
the Voice Browser.
ICM (Intelligent Contact Management) – Provides a virtualized contact center
routing, reporting, and computer telephony integration across national and
divisional customer care call routing platforms. The ICM will be signaled by the
E-SBC via the Cube and CVP to provide pre-routing of every Customer Care toll
free call using a translation route which defines a temporary DNIS number
dedicated for the purpose of identifying the call. The ICM will respond with a
302 redirect and a label back to the E-SBC to alert the E-SBC where to route the
call.
Dark Fiber – When a Comcast Point-of-Presence is located within proximity of an
outsourcer Point-of-Presence, Comcast will install fiber optic connectivity
between the Comcast demarcation and the outsourcer demarcation directly and the
fiber will be lit by each side’s network router/switch.
Commercial Services EDIA Metro E – Also known as Metro Ethernet – A specific set
of standards designed to provide parity among carriers and service providers.
Where Comcast has EDIA footprint, outsourcer should implement this service.
Ibone Network – Comcast backbone network that peers with 3rd party carrier(s) to
provide last mile p-t-p circuit to outsourcer location. Where Comcast does not
have EDIA footprint, outsourcer should implement this service.
Point-to-Point – A carrier circuit that terminates a Comcast Point-of-Presence
location to an outsourcer connection
Carrier circuits – Traditional or legacy means of connection when crossing
between facilities through the “public domain.”
Network Architecture
Other than the pre-route dip that is provided for in Phase II of CDV Toll Free
On-Net, Outsourcer IP/One-Agent deployment via SIP is independent of the other
phases, and completely transparent to other phases of the Telecom

85
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Savings Initiative. Currently, calls routed to outsourcers require pre-routing
for national toll free number, and temporarily, local market calls require
AVP/U-IVR treatment, therefore the calls destined for a particular outsourcer
will be part of the label to instruct the E-SBC which outsourcer to send the
call. The routing from the E-SBC either uses dark fiber transport from a
selected Comcast Head-End location to the outsourcer point-of-presence within
the same proximity, or will be routed to the outsourcer from a carrier partner’s
P-P service in locations utilizing a peering connection to a 3rd party carrier
for those outsourcer locations Comcast Commercial Services does not have
footprint.


Once the connectivity is in place, Outsourcer agents will be on par with Comcast
agents and will be “seen” for their current state (available; unavailable; work;
talk; etc.) as if they were on Comcast premises. This will provide Comcast with
exactly the same statistical information for those agents as is had with Comcast
agents.


National CDV Toll Free calls will be routed to the E-SBC from the CDV/IMS
infrastructure and then will perform a pre-route “dip” to the Corporate ICM via
the Cisco Voice Portal. When the Corporate ICM returns the label containing
contact header information (DNIS) instructing the E-SBC to perform an ENUM query
that returns a NAPTR instructing the E-SBC to route the call to either the
appropriate Division Session Manager, then Division Communication Manager. If a
call is routed to a Comcast call center agent that requires transferring the
call to an outsourcer, the Comcast call center agent will perform a transfer
that results and the Communication Manager will send transfer the call to an
outsourcer One-X Agent registered to the Communication Manager.
[strtekcomcastagmtimage52a02.gif]Figure 4 CDV Toll Free On-Net Phase III
Architecture



86
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage53a02.gif] Figure 5 CDV Toll Free On-Net Phase III Call
Flow Dark Fiber to Outsourcers
Interfaces & Protocols
This section presents the interfaces and protocols will be used to traverse the
backbone.
Table 1 – CDV Toll-Free on net Protocols
Elements Interfaced
Interface Protocol
Notes
Interface between Enterprise and C/RAN networks
L2TPv3/MGRE Tunnels
22 peering sites around the country where traffic moves between Enterprise and
C/RAN networks.
Interface between CDV and E-SBC
SIP
 
IBone Edge to Outsourcer via Carrier partner transport
L2TPv3/MGRE Tunnels
Dedicated on-site Comcast Router and Firewall/Egress of tunnel
Commercial Services EDIA GigE service
L2TPv3/MGRE Tunnels
Dedicated on-site Comcast Router and Firewall/Egress of tunnel

TECHNICAL REQUIREMENTS
This section summarizes the technical requirements for the Outsourcer
connections.
•
Troubleshooting


87
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Requirement Number
Requirement
Title / Tag
Requirement Description
Explanatory Notes
TROUC-01
Real-time
The Outsourcers networks MUST support monitoring of real-time calling by site
for selected Telephone Numbers.
An Ops Support Plan and SLA document will be provided in a separate document,
prior to market launch
TROUC-02
Monitoring Tools
The Outsourcers networks MUST support monitoring of signaling flows via NgN or
Empirix
 
TROUC-03
QoS
The Outsourcers networks MUST support the monitoring of QoS for both SIP and RTP
legs of a call.
TBD
TROUC-04
Traps
The Outsourcers networks MUST support traps for alarms of CDV network gear.
The SIP Ops team will receive traps for the E-SBCs and their respective router
ports in addition to the CDV elements. This requirement has been covered under
the Enterprise calling off net initiative.

Enterprise Network Requirements
Features and Functions

88
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Requirement Number
Requirement
Title / Tag
Requirement Description
Explanatory Notes
FFE-01
Dialed Digits
The Enterprise network MUST accept dialed digits from SIP invite ReqURI and To
headers.
Dial Plan will be consistent with current digit handling (dnis, etc.)
FFE-02
CgPN
The Enterprise network MUST accept CgPN from the Outsourcers networks in either
Diversion/FROM headers.
 
FFE-03
DTMF
The Enterprise network MUST support DTMF – G711 or G729 in band. This is an
a=PCMU/8000/1 parameter within SDP of SIP messaging.
Must support transcoding at the enterprise stage
FFE-04
Music, Recording, Announcements and Tones
The Enterprise network MUST pass music, recording, announcements and tones to
Callers. Two-way audio is established upon Enterprise network sending 200OK
towards Outsourcers networks.
 
FFE-05
Hang up release
The Enterprise network SHOULD send SIP BYE message upon called party hanging up.
 
FFE-06
Add/Remove Enterprise sites
The Enterprise network SHOULD support the ability to add and remove Enterprise
sites.


 
FFE-07
EBONE to CRAN
ENE/NETO peering input service policy will trust the CRAN standards of EF for
bearer/rtp traffic and AF31 for the signaling traffic.  EF is the enterprise
standard for bearer traffic, and it will be the responsibility for Enterprise
Network Engineering to provide high enough QoS priority through the proper
packet markings and tunneling to maintain a high quality voice call.


 
FFE-08
Access Lists
The Enterprise Network Router Configurations SHOULD include access list
statements to filter or allow required voice traffic.
Already setup with Enterprise Calling off net initiative.
FFE-09
CgPN
The Enterprise Network MUST be able to route based on CgPN (diversion/from) in
their SIP messaging to the CDV Network
 



Routing

89
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Requirement Number
Requirement
Title / Tag
Requirement Description
Explanatory Notes
ROUTE-01
Geo-diverse Zone Routing
The Enterprise and outsourcer networks MUST support the ability to accept calls
to each site to geo-diverse E-SBC’s based upon zones. The network must provide
redundancy for all outsourcer connections requiring each circuit to accommodate
the full call volume to each outsourcer via the redundant route.
The Enterprise network must support the ability to route calls to geo-diverse
E-SBC’s based upon the geographic location of the Enterprise calling site and
deliver to diverse outsourcer locations. For example, Enterprise sites in the
Northeast will route to the Manassas E-SBC as 1st choice and the Woodstock or
Chicago E-SBC as 2nd choice. The specific zones will be detailed in the DDD.
ROUTE-02
Route Advancing
The Enterprise and outsourcer networks MUST respond with SIP 503 when unable to
terminate call.
 
ROUTE-03
SIP Refer
The Enterprise and outsourcer networks MUST support SIP REFER.
 
ROUTE-04
Transfer
The Enterprise network MUST support transfer such that it does not use
traditional trunk-to-trunk transfer as the primary solution.
 
ROUTE-05
ICM
The Enterprise network MUST provide connection to the ICM infrastructure and
other call routing platforms.
Must support REFER and/or 302 REDIRECT Signaling
ROUTE-06
TOD, TOW
The Enterprise network MUST support business level access to control Time of
day, and Time of week routing.
This is Route IT function resolved using ENUM and ICM preroute dip
ROUTE-07
Real-time
The Enterprise network MUST support business level access to control Real-time
control of traffic by area code.
This is Route IT function resolved using ENUM and ICM preroute dip
ROUTE-08
Overflow
The Enterprise network MUST support business level access to control overflow.
This is Route IT function resolved using ENUM and ICM preroute dip
ROUTE-09
EDIA
1st choice for providing transport between Comcast Commercial Services
aggregation location to outsourcer location
Ethernet fiber connection from SUR to outsourcer router within the Comcast
footprint
ROUTE-10
Peering/Trunk to carrier partner(s)
2nd choice to provide transport between Comcast point-of-presence to outsourcer
via IBone edge utilizing a common partner carrier (AT&T, BT or Level3)
Via tunnel from EBone to Outsourcer located FW
ROUTE-11
Enterprise/CRAN peer via EBone routers
Comcast will provide tunneling through the Comcast SDN (ingress) and provide
prioritization for VoIP traffic bound for the Outsourcers
Comcast to use existing onsite routers and firewalls to provide the egress of
tunnels at the Outsourcer locations.
ROUTE-12
IBONE edge routing/CRAN SUR EDIA edge routing to outsourcers
Comcast will provide at least 2 redundant SIP transports routing from E-SBCs to
selected IBONE edge or CRAN SURs to transport calls to Comcast outsourcers.
Comcast to coordinate with outsourcers to provide diverse routing to route calls
to outsourcer agents.
ROUTE-13
Support for VDI data traffic
If decided for future deployment, the Enterprise Network will provide routing
and transport for division VDI traffic in parallel with VoIP traffic
Not applicable for this project

Reporting

90
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Requirement Number
Requirement
Title / Tag
Requirement Description
Explanatory Notes
REPE-01
MOU
The Enterprise and outsourcer networks MUST report the MOU for all calls sent to
the Enterprise network.
TBD
REPE-02
Cost Analysis
The Enterprise network MUST support cost analysis reporting.
TBD
REPE-03
Capacity Planning
The Enterprise and Service Delivery networks SHOULD support call volume and
interface utilization for tracking call activity and capacity planning.
Cariden modeling tool for Comcast SDN network
REPE-04
Call Reporting
The Enterprise network will enable Comcast and each outsourcer to collaborate
call reporting and Work Flow Management (WFM)
TBD
REPE-05
Call Recording
The Comcast Enterprise network and outsourcer will support both Audio recording
as well as Screen Recording - this allows Comcast to capture agent screen
interactions as the call is being recorded, and save them into a single
transaction that can be replayed in its entirety.
Type depending on outsourcer requirements and configuration
REPE-06
E-WFM
The Comcast Enterprise network and outsourcer will support work force management
traffic that provides Comcast strategic workforce planning, workforce
scheduling, quality and performance management, recording, surveying, coaching,
eLearning and analytics.
 

Deployment Requirements
Requirement
Number
Requirement
Title / Tag
Requirement Description
Explanatory Notes
CREQ-01a
Comcast Commercial Services Metro-E
Where Comcast Comm. Svcs. has footprint available, call will route to CRAN SUR.
Commercial Services provides /30 to Comcast owned co-located router for p-t-p
circuit as well as provide routing (static or ebgp) to advertise outsourcer SBC
session-agent IP subnet.
Commercial Services performs site survey and determines fiber optic connectivity
requirements. Outsourcer provides access to facility and provides CC with
required physical information
CREQ-01b
Comcast Ibone routing
Where no Comcast Comm. Svcs. footprint available, call will route to Ibone edge
POP Ibone team provides /30 to Comcast owned co-located router for p-t-p circuit
as well as provide routing (static or ebgp) to advertise outsourcer SBC
session-agent IP subnet. Comcast will coordinate between outsourcer and
3rd party carrier to location demarcation. Outsourcer will provide connection
from that demarcation to Comcast co-lo router
Cross-connected to 3rd party carrier for last mile to outsourcer. May require
LEC to terminate to outsourcer demarcation


91
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




CREQ-02
Comcast Enterprise Network co-located router installation
Enterprise Operations Engineering will stage and ship router(s) to outsourcer
location. Comcast recommends outsourcer untrusted IP address be part of Comcast
subnet. If outsourcer provided IP subnet, outsourcer provides routing to Comcast
co-located router and coordinates SIP session-agent requirements with Comcast
engineering.
Outsourcer will provide location contact, address, tel #, etc. Outsourcer will
rack/stack/cable router to outsourcer SBC for SIP signaling and media and to
Comcast co-located firewall for data and H.323 registration.
CREQ-03
Comcast Data Integrity/security
Comcast security team will support/stage/ship firewall to be installed at
outsourcer location.
Outsourcer will provide location contact, address, tel #, etc. Outsourcer will
rack/stack/cable firewall and provide physical connectivity to Comcast
co-located router as illustrated by Comcast diagram.
CREQ-04
Comcast ORP/Operation Support
Comcast network/telecom/division support teams to provide ORP in coordination
with outsourcer Operation Support team and if necessary, 3rd party carrier
support/tech ops.
 
OREQ-01
Outsourcer SBC
Outsourcer will provide a SBC to physically interface to the Comcast installed
co-located router. Outsourcer will configure session-agents to peer with Comcast
E-SBCs.
Comcast recommends providing the untrusted interface IP to route the
session-agent. If outsourcer provides IP, outsourcer network needs to advertise
and route to Comcast co-lo router
OREQ-02
Outsourcer VoIP network
Outsourcer will provide layer 1, 2 and 3 connectivity from outsourcer network to
Comcast co-lo router to facilitate SIP signaling and audio/media to outsourcer
SBC from designated router interface;
Coordinate with Comcast network engineering
OREQ-03
Outsourcer Data/H.323 network
Outsourcer will provide layer 1, 2 and 3 connectivity from outsourcer network to
Comcast co-lo router to facilitate data and H.323 One-X Agent
registration/keep-alives to outsourcer agent stations from designated router
interface;
Coordinate with Comcast network engineering and division telecom
OREQ-04
One-X Agent
Outsourcer will install/facilitate agents’ desktop/phone for registration to
Comcast division CMs.
Coordinate with Comcast corporate and division telecom
OREQ-05
Outsourcer Operation Support
Outsourcer support teams to provide network and telecom support in coordination
with Comcast Telecom Operation Support team and if necessary, 3rd party carrier
support/tech ops.
Coordinate with Comcast network engineering and corporate telecom





Troubleshooting

92
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Requirement Number
Requirement
Title / Tag
Requirement Description
Explanatory Notes
TROUE-01
Real-time
The Enterprise network MUST support monitoring of real-time calling by site for
selected Telephone Numbers.
An Ops Support Plan document will be provided in a separate document, prior to
outsourcer launch
TROUE-02
Monitoring Tools
The Enterprise network MUST support monitoring of signaling flows
 
TROUE-03
Traps
The Enterprise network MUST support traps for alarms of Enterprise network gear.
 

Not Supported
•
T38 Fax Transmission Standard

•
Modem Pass-through














93
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






EXHIBIT D –TELECOMMUNICATIONS REQUIREMENTS


One-X Agent Requirements


THIS PAGE INTENTIONALLY LEFT BLANK
This Exhibit is intended to highlight the minimum requirements of what a 3rd
Party requires to conduct business with Comcast. The 3rd Party provider is
required to bring an enterprise-level network and telephony infrastructure to
engage in business supporting Comcast. Comcast will provide the phone switch,
ACD routing, and the majority of tools for agents, supervisors / team leads,
managers, resource teams and call quality resources.
High Level Voice & Data Requirements – 3rd Party
The 3rd Party will provide:
•
Network transport: two (2) geographically diverse 1-gigabyte connections within
the continental United States. The locations will be required to hand-off data /
voice / SIP connectivity.

•
An SBC/SIP enabled PBX including agent handset / trunk to concurrent agent ratio
1.5 to 1. As an example, if there are 500 agents, there will be 750 trunks.

•
Traditional desktop equipment to support Avaya One-X client specification and
other applications as outlined herein.

•
Adhere to Comcast QoS across all networks for voice

Comcast Requirements
Comcast will host:
•
ACD routing functionality via One X Telecommuter

•
Workforce Management

•
Real-time Adherence

•
Real-time Monitoring

•
Call Recording

•
VOC Survey

•
IVR

•
CTI

Comcast will provide:
•
ECH data for historical reporting.

•
Connectivity to 3rd Party DMARCS

•
Process to request Group and Skilling Changes

Architecture Overview – 3rd Party via Telecommuter

94
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




[strtekcomcastagmtimage54a02.gif]
Figure 2 – 3rd Party via Telecommuter
Telecom Services Connectivity


•
3rd Party will work with Comcast to provide sufficient circuits, bandwidth, and
connectivity as required to handle Comcast’s traffic. 3rd Party will expected to
carry all voice and data traffic from the agreed upon peering points to the
physical location of the agents. Transcoding from g.711, g.729 or other will be
the responsibility of the partner.

•
3rd Party must make every reasonable effort to provide the type and volume of
connectivity desired by Comcast including but not limited to TDM and SIP
connectivity.  3rd Party will expected to support 200% of  their peak concurrent
agents via SIP trunk and 100% of  PSTN for backup  failover routing

•
This connectivity must be from the major carriers that Comcast uses to provide
the advanced network features that help to support Comcast’s customer’s
experience. These major carriers include but are not limited to carriers such as
Comcast, ATT, Verizon, Sprint, and Level 3. In the event Comcast desires to
change carriers then the parties will address such request in accordance with
the Change Management process

•
Services should be provided over robust, diversely routed facilities routed in
order to insure maximum availability and resiliency. [Diversity requirements
include sufficient separation of communication services to avoid an outage
occurring simultaneously with both network service providers.

•
Comcast has the option to have the telecom circuits/services terminating at 3rd
Party’s Locations and in such event the parties will handle such Comcast request
in accordance with the Change Management process.  Comcast will be billed for
any costs associated with the telecom circuits/services terminating at 3rd
Party’s Locations.

•
Comcast should have access to major call traffic statistics and CDR data for
calls made or received in support of Comcast and its customers. 3rd Party shall
work with Comcast to implement tools (if needed by Comcast) to support this
requirement.  3rd Party partner will provide call details for traffic traversing
their facilities upon


95
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




request, data would include but is not limited to, duration of call, number of
calls, ANI, DNIS and MOS statistics.


Reporting
Comcast will provide the following
•
Real-Time Reporting – From Agent Groups up to Summary view – Aceyus

•
Vendor Scorecard Creation – ECH Data to be published nightly for OSP consumption

•
RGU – provided by national reporting team

•
TSR Call Volume – provided by national reporting team

•
Daily Call Volume – provided by national reporting team

•
Line Adherence feeds – provided by national reporting team

•
Queue-based Agent FCR - can be extracted from ECH data

•
Financial Reporting – Invoicing provided through line adherence tool.



Comcast QoS Settings


•
AF31 for signaling

•
RTP Media AF46 or EF



From a hex standpoint, it’s 0x68 for signaling and 0xb8 for media.
tos-settings
 
 
 
media type
message
 
media-sub-type
 
 
tos-value
0x68
 
media-attributes
 
tos-settings
 
 
 
media type
audio
 
media-sub-type
 
 
tos-value
0xb8
 
media-attributes
 

Tools/Connectivity
Comcast is responsible for delivering voice and data communication from Comcast
systems to 3rd Party’s desired termination point(s). Comcast is responsible for
all costs associated with providing 3rd Party the appropriate access to all
Comcast Tools required for 3rd Party to provide the Services, including, but not
limited to those noted below:
•
Comtrac

•
Casper

•
Grand Slam


96
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




•
Agent Dash Board

•
Offer Management Tool

•
Links to relevant reporting tools

•
Outage Board

•
Rate Guide

•
Pinnacle

•
OCR Tool

•
Third party quality assurance firm’s reporting portal

•
TTS

•
Einstein

•
Cafe




97
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






EXHIBIT E


CPNI Compliance
(Sub-Contractor Personnel)


Companies that provide voice services are required to certify to the FCC that
they comply with the Customer Proprietary Network Information (CPNI)
regulations. CPNI rules limit the circumstances under which voice service
providers can sell additional services to customers and prohibit disclosure of
CPNI to unauthorized third parties, so you may only discuss details of
customer’s voice service account with the customer or someone designated by the
customer. Since you may have access to CPNI, you are required to complete
training. This requirement may be fulfilled when you familiarize yourself with
this memo and sign below.


CPNI Rules


CPNI is information regarding an individual customer’s voice service, such as
how many voice lines a customer has, how the service is arranged or provisioned,
and information about to whom, where, how long and how often calls are made to
or by a customer. Billing information and most information about a customer’s
voice service is also CPNI. The customer’s name, address and phone number are
not CPNI. All traditional telephone, as well as, interconnected VOIP service
providers are required by the FCC to keep CPNI secure from unauthorized users.
Individuals must not discuss or disclose any customer’s CPNI with any third
party without the authorization of the customer.


Doing so may be a breach of your agreement with _____________________________,
[Insert your Sub-Contracting Company Name]
and may otherwise result in work no longer being assigned to you or your
company. Also, it could expose the voice provider to extremely high fines.


If you mistakenly use CPNI information when speaking with or about a voice
provider’s customer, or if you become aware of non-approved use of CPNI,
immediately report it to
management of ___________________________.
[Insert your Sub-Contracting Company Name]


I acknowledge that I have read and understand this document.


_________________________________________________________________
Print Name


_________________________________________________________________
Signature                        Date



98
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




CPNI Compliance
(Contractor Employee)




Companies that provide voice services are required to certify to the FCC that
they comply with the Customer Proprietary Network Information (CPNI)
regulations. CPNI rules limit the circumstances under which voice service
providers can sell additional services to customers and prohibit disclosure of
CPNI to unauthorized third parties, so you may only discuss details of
customer’s voice service account with the customer or someone designated by the
customer. Since you may have access to CPNI, you are required to complete
training. This requirement may be fulfilled when you familiarize yourself with
this memo and sign below.


CPNI Rules


CPNI is information regarding an individual customer’s voice service, such as
how many voice lines a customer has, how the service is arranged or provisioned,
and information about to whom, where, how long and how often calls are made to
or by a customer. Billing information and most information about a customer’s
voice service is also CPNI. The customer’s name, address and phone number are
not CPNI. All traditional telephone, as well as, interconnected VOIP service
providers are required by the FCC to keep CPNI secure from unauthorized users.
Individuals must not discuss or disclose any customer’s CPNI with any third
party without the authorization of the customer.


Doing so may result in disciplinary action up to and including termination of
employment and could expose the voice provider to extremely high fines.


If you mistakenly use CPNI information when speaking with or about a voice
provider’s customer, or if you become aware of non-approved use of CPNI,
immediately report it to management of _______________________________.
[Insert Contractor Company Name]


I acknowledge that I have read and understand this document.




_________________________________________________________________
Print Name


_________________________________________________________________
Signature                        Date





99
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






EXHIBIT F


Contractor
CPNI CERTIFICATION


This certification is being submitted to:


Comcast Cable Communications Management, LLC




I ____________________ of _________________________________________
[INSERT CONTRACTING COMPANY NAME]
hereby certify that all individuals employed by or working on behalf of
____________________________, having access to Customer Proprietary Network
[INSERT CONTRACTING COMPANY NAME]


Information (CPNI), have been trained in the appropriate treatment and
protection of CPNI. This training has been administered and completed in
compliance with 47 U.S.C. Section 222 and all applicable Federal Communications
Commission rules, regulations and orders, including but not limited to Subpart U
of Part 64, of Title 47 of the Code of Federal Regulations.


It is further certified that all of the information stated above is accurate and
truthful. It is understood that the presentation of false information may result
in a breach of the agreement that the Contractor has with Comcast.


{Company Seal}    






________________________                _______________________
Name                                 Title




_________________________                _______________________
Signature                            Date



100
COMCAST CONFIDENTIAL